DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The cancellation of claims 95 and 97 and the amendments to claims 88 and 90 in the response filed on 1 July, 2022 are acknowledged. 
Claims 88-94, 96 and 120-128 remain pending in the application. 
Claims 96 and 120-128 are withdrawn. 
Claims 1-87, 95, 97-119 and 129-225 are cancelled. 
Claims 88-94 are examined.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the suture loop with a sliding knot on a distal end thereof (claim 88) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The applicant's amendments to claim 90 to overcome the 35 USC § 112 rejections of the previous action are acknowledged, and the rejections are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 88-94 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jones (USPN 5,386,817) in view of Nakao et al. (USPN 5,814,052).
In regards to Claim 88, Jones discloses a surgical device for performing minimally invasive surgical procedures, said device comprising: 
an elongated body [36, 42, Figs.1-3a] having distal [42, Figs.1-3a] and proximal end [32, Fig.1] portions and at least two lumens [72, 74, 50, 58, 70, 78, 90a-c, interior of 36, Figs.1-3a, 7] extending generally along a direction of a longitudinal axis of said elongated body; and 
an endoscope [10, Fig.1] positioned in one of said at least two lumens [insertion portion 16, Fig.7, inside lumen “interior of 36”] that is configured and dimensioned for receiving said endoscope therein; 
wherein a distal end of said elongated body extends distally past a distal end of said endoscope [14, Figs.1, 6] to shield said distal end of said endoscope during use [Figs.2, 6].
However, Jones does not positively disclose a snare device extending through one of said at least two lumens of said elongated body, said snare device having a suture loop with a sliding knot on a distal end thereof.
Jones further discloses that one of said at least two lumens is a tool lumen [50, 60, 70, 90c, Figs.1-3a, 7, col.6 ll.51-57, col.7 ll.65-68, col.8 ll.28-39] for accommodating surgical instruments therethrough. 
Nakao teaches a snare device [Fig.1a, all components] configured to be extended through a tool lumen [40, Figs.2a-f] of an endoscopic apparatus [42, Figs.2a-f], said snare device having a suture loop [distal loop of 24, Figs.1-2, col.4 ll.34-36, 39-45] with a sliding knot [25, Figs.1-2, col.5 ll.34-36] on a distal end thereof. 
Nakao teaches that this snare device is provided for the purpose of ligating and removing polyps [abstract].
Therefore, it would have been obvious to one having ordinary skill in the art to modify the device of Jones to comprise a snare device in accordance with the teaching of Nakao. This would be done for the purpose taught above, as well as the predictable result of additional tool functionality.
In regards to claim 89, Jones in view of Nakao teaches the device of claim 88, wherein said distal end of said elongated body is open [Jones: 50, Fig.2; 50 constituting an opening of lumen 90c of Fig.7].
In regards to claim 90, Jones in view of Nakao teaches the device of claim 88, wherein one of said at least one lumens comprises an irrigation lumen [Jones: 72, 74, 90a-b, Figs.1-3a, 4, 7, col.8 ll.14-25].
In regards to claim 91, Jones in view of Nakao teaches the device of claim 90, further comprising a nozzle [Jones: 74, Fig.2; this portion directs fluid back at the window 48 which is in front of the endoscope distal end 14] at a distal end of said irrigation lumen.
In regards to claim 92, Jones in view of Nakao teaches the device of claim 91, wherein said nozzle is oriented toward said distal end of said endoscope [Jones: Figs.1-2].
In regards to claim 93, Jones in view of Nakao teaches the device of claim 91, wherein said nozzle is located out of a field of view of said endoscope [Jones: Figs.1, 6, “a field of view of said endoscope” could include any subset of the total field of view of said endoscope. The subset could be arbitrarily designated to exclude the nozzle.].
In regards to claim 94, Jones in view of Nakao teaches the device of claim 88, wherein said distal end portion of said elongated body is transparent [Jones: 48, Figs.1-2, 6, col.5 ll.65-col.6 ll.4] to allow visualization therethrough.
Response to Arguments 
The applicant’s arguments have been considered but are moot in view of the new grounds of rejection necessitated by the applicant’s amendments to the claims. The applicant has modified independent claim 1 to require a snare device having a suture loop with a sliding knot, limitations heretofore not presented for examination in this application. As such, the scope of the claims was substantially changed and new grounds for rejection (ie. Jones in view of Nakao, and no rejection using Jones in view of Nobis et al. (US PGPUB 2005/0070764)) are presented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Andreas (5,797,929)
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795